Stevens, J.
(dissenting). The constitution guarantees to every person a certain remedy in the laws for all injuries or wrongs which he may receive in his person, property, or character. Viewing the case in the light of the testimony of the defendant alone, I am satisfied that the plaintiff did suffer wrongs at the hands of the defendant for which he is entitled to recover in this action. The “certain remedy” which the law has given plaintiff is that he be dismissed from the courts of Wisconsin remediless, charged with the obligation of paying the taxable costs of the one whose wrongful acts made necessary this abortive attempt to vindicate his rights through the processes of the law.
I fully concur in the conclusion of the court that both briefs in this case should be stricken from the files. My only ground of dissent on this branch of the case is that the court does not go further and strike from the answer the scandalous matter with reference to plaintiff’s counsel that is set forth in the second counterclaim.
Defendant is an able lawyer of many years experience who is thoroughly familiar with the rules of pleading. He demonstrated his knowledge of these rules in that portion of the counterclaim which alleges that this action was brought and maintained because of a conspiracy between the plaintiff and his counsel. After properly alleging this conspiracy, defendant sets forth* a series of rumors as to the conduct of plaintiff’s counsel which very plainly is pleaded *9solely for the purpose of gratifying defendant’s malice, .because he expressly alleged that he had no knowledge as to the truth of these rumors and he made no attempt upon the trial to establish either the existence or the truth of such rumors.
The efficient administration of justice requires that a party to an action should be privileged to allege all facts pertinent and material to his cause of action or defense. But a party cannot make use of a pleading “for the express purpose of gratifying his malice or indulging his passions.” Comfort v. Young, 100 Iowa, 627, 629, 69 N. W. 1032, 1033. “A rule which tolerates and encourages gratuitous, immaterial, and malicious attacks upon a litigant” (or upon his counsel), “and excuses and justifies them, simply affords an opportunity for evil-disposed persons to vilify and calumniate, under the guise of an honest effort to secure the proper administration of justice.” Sherwood v. Powell, 61 Minn. 479, 481, 63 N. W. 1103, 1104.
Where it clearly appears that scandalous matter is pleaded for the purpose of gratifying malice or of. indulging one’s passion, courts ought to promptly .purge their records of such scandalous matter and discipline the members of the bar who prostitute their privilege as officers of the court to the mere personal gratification of passion or malice.
The appellant moved for a rehearing.
In support of the motion there was a brief by J. G. Hard-grove of Milwaukee.
In opposition thereto there was a brief by /. E. O’Brien of Fond du Lac, in pro. per.
The motion was denied, with $25 costs, on May 3, 1927.